Citation Nr: 1609400	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-42 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for osteoarthritis, claimed as full body arthritis, to include as due to herbicide exposure.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for chronic fatigue.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

7.  Entitlement to service connection for migraines.

8.  Entitlement to service connection for bilateral foot numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to September 1974 and November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

In an October 2015 rating decision service connection for chronic sinusitis was granted; therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The issues of entitlement to service connection for hypertension, migraines, and bilateral foot numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has  an acquired psychiatric disorder, etiologically related to military service or to any incident incurred therein.

2.  The probative evidence does not show that the Veteran's osteoarthritis is causally or etiologically related to his military service.

3.  The probative evidence does not show that the Veteran's sleep apnea is causally or etiologically related to his military service.

4.  The probative evidence does not show that the Veteran's colon cancer is causally or etiologically related to his military service.

5.  The Veteran's fatigue was incurred in service or resulted from a medically unexplained chronic multi-symptom illness.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired  psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (3), 3.310, 4.125(a) (2015).

2. The criteria for establishing entitlement to service connection for osteoarthritis have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for establishing entitlement to service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  Affording the Veteran the benefit of the doubt, the criteria for service connection for fatigue, as part of an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in March 2008.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of identifying evidence to substantiate a claim, the relative duties of VA and the claimant to obtain evidence and of notice of the elements for the claims. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was afforded a VA examination for his PTSD claim in April 2015.  As the examination reports and the medical opinions are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports and medical opinion is adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Board acknowledges that VA has not afforded the Veteran with a VA examination for his osteoarthritis, colon cancer, and sleep apnea claims.  However, the Board finds that an examination is not necessary to render a decision under the circumstances.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Although there is a current diagnosis of osteoarthritis, colon cancer, and sleep apnea, post-service treatment records and lay statements indicate that the Veteran was not first diagnosed or treated for these disabilities until after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's currently diagnosed osteoarthritis, colon cancer, and sleep apnea and his service.  While the Veteran believes his current diagnosed disorders are related to service, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Simply stated, referral of the claim for an examination or obtainment of medical opinions on the matter of service connection for colon cancer, and sleep apnea under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010)(rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria Service Connection 

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

PTSD 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

VA employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders for purposes of evaluating psychiatric disorders.  38 C.F.R. § 4.130.  For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303  (March 19, 2015) (updating 38 C.F.R. § 4.125  to reference DSM-V).  In the present case, the claim was certified to the Board after August 4, 2014. Therefore, in this case 38 C.F.R. §§ 4.125 and 4.130 require there to be a current diagnosis for PTSD conforming to the criteria set forth in DSM-V.  The evidence outlined below addresses both the DSM-IV and DSM-V.

The Veteran in this case has not asserted, and the evidence of record does not show, that he was diagnosed with PTSD or any other psychiatric disorder during service, and the evidence does not show that he engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2)  are not for consideration.  The Veteran is not shown to have been a prisoner of war, and he is also not asserting PTSD due to an in-service personal assault so the provisions of 38 C.F.R. § 3.304(f)(4)-(5) are also not for consideration.  

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In the Veteran's August 2008 stressor statement submitted to VA, the Veteran identified as his stressors the following incidents: that while in Vietnam his MOS included transporting fallen soldiers to the air strip for their return home, and his time spent hospitalized in December 1971 and/or January 1972 where he saw gruesome injuries to fellow soldiers.  In statements submitted by the Veteran in November 2009, the Veteran further contended that he experienced the stressors of: experiencing incoming fire at the perimeter of his based while in Vietnam, the stress and anxiety from military service-members discussing the Tet offensive, and experiencing incoming fire while serving during Desert Storm.  In the Veteran's November 2009 statements, he also stated that he experienced problems sleeping and symptoms of anxiety while in-service.  In statements from the Veteran's wife received in November 2009, the Veteran's wife attested to the fact that the Veteran experienced psychological symptoms.  

In October 2008 the Veteran participated in group therapy.  A February 2009 mental health education note shows that the Veteran attended a substance abuse aftercare group.

A nurse practitioner note from September 2013 shows that the Veteran's mood was cooperative, positive results from a PTSD screening, and that the Veteran denied suicidal or homicidal ideation.  

A nurse practitioner note from June 2014 shows that the Veteran was personally evaluated which included a review of feelings of hopelessness, suicidal thoughts, suicidal plan, and determined that the Veteran had no mental health conditions which required further intervention.

In April 2015, the Veteran underwent an initial PTSD Disability Benefit Questionnaire (DBQ).  The examiner determined that the Veteran did not have a diagnosis of PTSD which conforms to the DSM-5 criteria, but that the Veteran did in fact meet the criteria for a diagnosis of alcohol abuse.  In review of the occupational and social impairment to the Veteran, the examiner determined that the Veteran's alcohol abuse symptoms were not severe enough to interfere with occupational and social functioning, nor did the Veteran's symptoms require continuous medication.  The examiner's conclusion was based on a review of the Veteran's claims folder, history, alleged stressors, the PTSD diagnostic criteria, symptoms, behavioral observations, and the Veteran's overall competency.  The examiner noted the Veteran's stressors of being under enemy attack, and seeing numerous dead bodies.  The examiner noted that the stressors were adequate to support the diagnosis of PTSD, and related to the Veteran's fear of hostile military or terrorist activity.  The examiner determined that the Veteran did not meet the PTSD criterion for criterion D, E, G, H, and I.  The examiner noted that the Veteran was friendly pleasant, and cooperative during the examination, casually dressed and maintained good eye contact with the examiner.  The Veteran stated that he had been experiencing dreams about people who had passed.  The examiner concluded that the Veteran does not suffer from PTSD because he does not meet the diagnostic criteria necessary for a diagnosis of PTSD.

The Veteran has not demonstrated that he currently has, or at any time pertinent to his claim has had, PTSD.  As discussed, there is no diagnosis of PTSD documented in the medical evidence of record.  As such, the first element of service connection, a current diagnosis, has not been satisfied and service connection for this disorder is denied.  In reaching this determination, the Board acknowledges the Veteran's claimed military stressors.  However, it does not change the requirement that a Veteran seeking service connection for PTSD have a diagnosis of such in accordance with the DSM-IV/DSM-V.  38 C.F.R. § 3.304(f).  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992). Service connection is not warranted in the absence of proof of a current disability. Absent evidence of current disability of PTSD, the Board finds that service connection for PTSD is not warranted. 

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM-V, and there is no evidence of a diagnosis in accordance with the DSM-IV.  While the record does show that the Veteran does exhibit psychological symptoms, his current disability does not reflect a current diagnosis of PTSD.  The record shows that the Veteran screened positive for PTSD and that he participated in alcohol abuse and PTSD group therapy.  However, the April 2015 medical opinion provided is well reasoned and provides ample rationale to the Veteran's current condition and is afforded much greater probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).    

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has an acquired psychiatric disability due to his military service. However, a chronic psychiatric disorder such as PTSD is not a medical condition a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372  , (Fed. Cir. 2007).  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, his lay assertion that he has an acquired psychiatric disorder which is due to service lacks any probative value.

Specific to the Veteran's history of alcohol abuse: when drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse." Allen v. Principi, 237 F.3d 1368, 1376   (Fed. Cir. 2001).  Service connection is not precluded if abuse is secondary to a service-connected disability. Id.; see also 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998).  However, for the reasons stated above, the Veteran does not suffer from any other psychiatric disorder, and a direct service connection theory is legally precluded.  As such, service connection for alcohol dependence must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim for an acquired psychiatric disorder, to include PTSD, and the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chronic Fatigue

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War, provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1). 

In the instant case, the record reflects that the Veteran had service in Southwest Asia, during the Persian Gulf War, as shown on his DD 214 and, therefore, such laws and regulations are applicable to his claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i) (2015).

After a review of all the evidence of record, affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that his fatigue has been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multi-symptom illness.

In April 2015 the Veteran underwent a chronic fatigue syndrome DBQ.  The examiner stated that the Veteran reported having problems with fatigue and pain in his joints since 1991, and that continuous medication was required to control the Veteran's chronic fatigue syndrome.  The examiner noted that the Veteran's use of naproxen did not control all of his chronic fatigue symptoms.  The examiner noted that the Veteran's clinical condition had not been excluded by history, physical examination and/or laboratory tests.  The examiner noted that the Veteran's debilitating fatigue reduced his daily activity level to less than fifty percent of his pre-illness level for a period of six months or longer.  The examiner found that the Veteran suffered from debilitating fatigue, fatigue lasting longer than a day or longer after exercise, and sleep disturbances.  The Veteran symptoms also resulted in waxing and waning forgetfulness.  The examiner also noted that the Veteran's chronic fatigue syndrome had resulted in periods of brief incapacitation.    

The board notes that the Veteran suffers from severe fatigue symptomology, and affords the Veteran the benefit of the doubt in finding that he has a diagnosis of chronic fatigue syndrome within the applicable period in 38 C.F.R. § 3.317(a).  Therefore, the claim for service connection for chronic fatigue syndrome, is granted pursuant to 38 C.F.R. § 3.317 (2015).  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Osteoarthritis, Colon Cancer, & Sleep Apnea

The Veteran contends that his osteoarthritis, and colon cancer are related to his service, and specifically, that it is due to his Agent Orange exposure in Vietnam.  The Veteran specifically contends that his sleep apnea symptoms began in-service during Desert Storm and continued after his service.

No complaint, diagnosis or treatment for osteoarthritis, colon cancer, and sleep apnea is shown in the service treatment records or during a VA examination within a year after the Veteran's separation from service.  The first evidence of osteoarthritis is shown in April 2008, when the Veteran stated that he took arthritis medication beginning in approximately 1996.  The first evidence of sleep apnea was noted in April 2008 based on the Veteran's lay statements that he used a CPAP machine for approximately the last two years.  The first evidence of colon cancer is from a November 2004 diagnosis made by Dr. C.G. 

While the Veteran's exposure to Agent Orange has been conceded, neither colon cancer nor osteoarthritis are conditions that VA has determined to have a positive association with exposure to herbicides.  The presumptive provisions of 38 C.F.R. § 3.307 are specifically limited to enumerated chronic diseases listed in 38 C.F.R. § 3.309(e), and colon cancer and osteoarthritis are not among the enumerated diseases.  Therefore, his claim for service connection for colon cancer and osteoarthritis on a presumptive basis as due to Agent Orange exposure must be denied.  38 C.F.R. §§ 3.307, 3.309(e).  

In regard to continuity of symptoms, the Board finds that the Veteran's osteoarthritis and colon cancer, are properly afforded such consideration, as arthritis and tumors are one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board finds that the Veteran has not provided competent and credible testimony that his symptoms of osteoarthritis or colon cancer have continued since service discharge, nor has the Veteran directly contended that his colon cancer or osteoarthritis has existed since service.  The Veteran also contended in his Form 9, that his arthritis may be related to the presumptive provisions due to his Persian Gulf service.  However, as the Veteran's joint pain is diagnosed as osteoarthritis, and the Veteran receives direct treatment for that diagnosed condition, the competent evidence shows that the Veteran does not have a joint disability or arthritis that is an undiagnosed illness or a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  The evidence is, thus against service connection for osteoarthritis on the basis of the presumptions afforded Persian Gulf Veterans.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317.

As for a causal relationship between the current obstructive sleep apnea and the in-service sleep complaints and anxiety, sleep apnea is not a chronic disease as defined in 38 C.F.R. § 3.309(a), so service connection based on continuity of symptomatology is not available.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Also, obstructive sleep apnea is not an enumerated disease associated with herbicide exposure set forth in 38 C.F.R. § 3.309(e); therefore, the Veteran must prove entitlement to service connection on a direct basis.

The Veteran asserts that his osteoarthritis, colon cancer, and sleep apnea are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a full diagnosis and nexus opinion for osteoarthritis, colon cancer, and sleep falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of any symptoms that he may have had, an actual diagnosis of osteoarthritis, colon cancer, and sleep apnea requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Specific to the contention that the Veteran suffers from sleep impairment and symptoms of snoring and has irregular breathing while sleeping, the Veteran's wife is also unable to diagnosis or provide a nexus for complicated medical diagnosis like obstructive sleep apnea.  

Moreover, to the extent that the Veteran believes that his osteoarthritis, colon cancer, and sleep apnea are due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The lay opinions as to the etiology of his osteoarthritis, colon cancer, and sleep apnea is not competent medical evidence, as such requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his diagnosed osteoarthritis, colon cancer, and sleep apnea and his active duty service.  The evidence is against a finding that the Veteran's osteoarthritis, colon cancer, and sleep apnea are related to service.

In summary, the record evidence establishes that the Veteran's osteoarthritis, colon cancer, and sleep apnea manifested many years following separation from service (five years post-service for osteoarthritis, and over ten years post-service for the Veteran's sleep apnea, and colon cancer) and there is no competent medical evidence suggesting a medical relationship, or nexus, between osteoarthritis, colon cancer, and sleep apnea and the Veteran's periods of service.  Accordingly, service connection for osteoarthritis, colon cancer, and sleep apnea is not warranted on any basis.  In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include (PTSD) is denied.

Entitlement to service connection for osteoarthritis, claimed as full body arthritis, to include as due to herbicide exposure is denied.

Entitlement to service connection for sleep apnea is denied

Entitlement to service connection for colon cancer, to include as due to herbicide exposure, is denied.

Entitlement to service connection for chronic fatigue is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran specifically argued in his Form 9 that his hypertension was a result of his exposure to Agent Orange in Vietnam.  The Board notes that in 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  However, VA's discussion in that document makes clear that there are some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrate "limited or suggestive evidence of association."  In light of this, the Board notes that the low threshold under McLendon has been reached in this case, triggering VA's duty to obtain a medical examination and opinion with regard the Veteran's hypertension. McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

A review of the Veteran's Service Treatment Records (STR) show that the Veteran sought treatment for a sprained ankle in October 1970, and October 1971.  The October 1971 injury prevented the Veteran from duty over eight hours, and prevented prolonged walking or standing.  The Veteran's STRs also show complaints of headaches by the Veteran in August 1971, and November 1990.  Thus, the evidence of record suggests that the Veteran's bilateral foot disability, and migraine condition may be related to the reported in-service injuries and complaints.  However, the evidence of record is insufficient to decide the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  Therefore, a VA examination and medical opinion is warranted.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by a qualified physician to determine whether his hypertension is related to service.  The claims folder must be made available to and be reviewed by the examiner.

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has hypertension?  If the Veteran has developed any such disorder, is it at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's presumed exposure to Agent Orange in Vietnam?

The examiner should set forth the complete rationale for all opinions. The absence of evidence of treatment for symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

3.  Schedule the Veteran for a VA examination by a qualified physician to determine whether his left foot numbness is related to service.  The claims folder must be made available to and be reviewed by the examiner.

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a bilateral foot disability?  If the Veteran has developed any such disorder, is it at least as likely as not (50 percent or greater probability) that this disability had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's left ankle complaints in October 1970, and October 1971?

The examiner should set forth the complete rationale for all opinions. 

4.  Schedule the Veteran for a VA examination by a qualified physician to determine whether his migraine condition is related to service.  The claims folder must be made available to and be reviewed by the examiner.

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a migraine disability ?  If the Veteran has developed any such disorder, is it at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's headache complaints made in August 1971 and November 1990?

The examiner should set forth the complete rationale for all opinions. 

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


